Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following features must be shown or the feature(s) canceled from the claim(s):
Claim 1 reads “…said power source is one or more batteries, or a solar source of power, wherein said power source is configured to provide power in a wireless connection.”  The examiner understands there may be a wireless connection, e.g. Bluetooth®, to the sound data source however, the applicant does not provide a description or illustration that sufficiently describes a wireless power source.  Figures 20 and 21 do not illustrate any means of wireless power transfer from the speaker device to the individual speakers. Further, the drawings do not provide a description or illustration of a “solar source of power”. 
No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
Specification
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
1) the applicant does not provide a description of a solar source of power or a power source is configured to provide power in a wireless connection as claimed in independent claims 1 and 7.  
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant does not provide a description of a power source that is configured to provide power in a wireless connection as claimed in independent claims 1 and 7.  In describing a wireless connection, the applicant provides information, sheet 8, 1st paragraph, of a wireless data connection through the use of Bluetooth® technology but does not describe a wireless power connection only that in one embodiment the speakers are “hard wired to a PCB board and a battery” which appears to be separate from the main battery housing.  Further, the applicant fails to disclose the solar source of power as claimed.  

Claim 1 recites the limitation "…wherein said the power source is one or more batteries, or a solar source of power, wherein said power source is configured to provide power in a wireless connection".  Claim 7 also recites the limitation “wherein said power source is in a wireless connection”.  As discussed previously, there is no information in the disclosure that satisfies a proper description for a power source with a wireless connection such that one of ordinary skill in the art to which it pertains could make or use the instant invention.  
Claims 1 and 9 further recite “ABS battery shaft”.  The specification does not provide any sort of indication what the acronym “ABS” stands for.  Is this a form of plastic, a brand of battery, or some other unidentified acronym?  Applicant is reminded that they cannot introduce matter that was not present in the originally filed disclosure in order to clarify the “ABS” language.
Claim 6 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short-range wireless technology and, accordingly, the identification/description is indefinite.  In order to maintain 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US PG-Pub 2018/0063613).
Regarding claim 7, Cohen discloses, “An inflatable furniture unit, comprising: a) an inflatable body having an interior; b) one or more speaker units is secured in one or more compartments formed in said body, wherein said speaker units may be in the headrest, armrest, or in a removable pillow; and c) a power source is secured in a compartment in said body, wherein said power source is in a wireless connection with said one or more speaker units.” (See Cohen. More specifically, see at least: written description, paragraph [0009] --“The present invention provides an inflatable device…; and a built-in speaker unit being secured in a first compartment in the body. In addition, the first compartment and the speaker may be in the headrest, or armrest, or in a removable pillow. Further, the battery box is secured in a second compartment in the body, wherein the battery is rechargeable and the speaker unit is connected to the battery as a power source, or to a solar power source.”  See also: claim 4) “An inflatable device in accordance with claim 1, wherein said pool float is in the form of a chair, a lounge, or a double lounge.” And claim 8) wherein said inflatable body has a wireless Bluetooth connection for connecting to an external smart device to provide sound to said speakers.)
Regarding claim 8, Cohen discloses all the limitations of claim 7, as discussed above, and further discloses, “wherein said power source is a rechargeable and removable lithium battery.” (See Cohen. More specifically, see at least: written description, paragraph [0049] The present invention provides an ergonomic pool float …which is powered by removable and rechargeable batteries, including a lithium ion battery.  See also: written description, paragraph [0049] --“In addition, a cell phone pocket 60 is provided for holding a cell phone.” And claim 2) “…wherein said power source is a rechargeable and removable lithium battery, and a further compartment is provided for receiving a cell phone therein.”)

	Regarding claim 10, Cohen discloses all the limitations of claim 7, as discussed above, and further discloses, “wherein said power source is a solar panel and one or more batteries mounted in a battery housing, and said batteries are rechargeable and removable.“ (See Cohen. More specifically, see at least: figure 7A and written description paragraph [0045] --“FIGS. 7, 7A, and 7B show another embodiment of the speaker 196, which is powered by a solar panel 190, and includes a battery 192 powered by the solar panel 190. The speaker grill is shown at 194 and the speaker is shown at 196. The battery housing is shown at 198.”  See also: claim 5) “…wherein said power source is a solar panel and one or more batteries mounted in a battery housing, wherein said solar panel is mounted on said battery housing on the exterior of said battery housing, and said battery is rechargeable and removable.”)
wherein said battery housing includes two separate speakers on the ends of said battery housing, wherein said speakers are powered by a rechargeable battery mounted in said battery housing, and wherein a control panel is provided on said housing to control the operation of said speakers.”  (See Cohen. More specifically, see at least: annotated figure 9B and written description, paragraph [0047] --“FIGS. 9, 9A, 9B, and 9C show an alternative embodiment having a housing 380 for receiving rechargeable lithium battery 384 and a PCB board 386. In addition, this embodiment includes two end speakers 370 and 372 in the same housing 380, and the battery housing 385 is used to power both speakers. Also, the PCB board 386 is used to control the operation of the speakers 370 and 372.”  See also: claim 7) “…wherein said battery housing includes two separate speakers on the ends of the housing, wherein said speakers are powered by a rechargeable battery mounted in said battery housing, and wherein a control panel is provided on said housing to control the operation of said speakers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180063613 to Cohen et al. (“Cohen”) in view of Official Notice.
	Regarding claim 1, as best understood, Cohen discloses, “An inflatable furniture unit for indoor or outdoor usage, comprising: a) an inflatable body having an interior in the form of a chair, gaming chair, loveseat, lounges, couch, bed or air mattress; b) one or more built-in or removable speaker units being located in one or more compartments formed in said inflatable body, wherein said speaker units may be in the headrest, armrest, or in a removable pillow, wherein each of said speaker units is connected through a wireless connection (see Claim 8 of publication); c) a power source being secured in a compartment in said body, wherein said power source is one or more batteries, or a solar source of power, wherein said power source is configured to provide power a wireless connection; and d) wherein each of said speaker units includes a speaker housing having, a speaker (78), an outer speaker grill (72, see Fig. 4), an inner speaker grill (also a part of 72, see Fig. 4), an ABS battery shaft (70), and a battery (74).”  (See Cohen. More specifically, see at least: written description, paragraph [0009] --“The present invention provides an inflatable device…; and a built-in speaker unit being secured in a first compartment in the body. In addition, the first compartment and the speaker may be in the headrest, or armrest, or in a removable pillow. Further, the battery box is secured in a second compartment in the body, wherein the battery is rechargeable and the speaker unit is connected to the battery as a power source, or to a solar power source.”  See also: claim 4) “An inflatable device in accordance with claim 1, wherein said pool float is in the form of a chair, a lounge, or a double lounge.”  Cohen fails to disclose a sub-woofer.  However, Examiner takes Official Notice that sub-woofers are well known within the art. It would have been obvious to one having 
	Regarding claim 2, Cohen discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein said power source is a rechargeable and removable lithium battery” (See Cohen. More specifically, see at least: written description, paragraph [0049] The present invention provides an ergonomic pool float …which is powered by removable and rechargeable batteries, including a lithium ion battery.  See also: written description, paragraph [0049] --“In addition, a cell phone pocket 60 is provided for holding a cell phone.”  And claim 2) “…wherein said power source is a rechargeable and removable lithium battery, and a further compartment is provided for receiving a cell phone therein.”)
 	Regarding claim 3, Cohen discloses all the limitations of claim 1, as discussed above, and further discloses, ”wherein each of said speakers are wireless speakers”  (See Cohen. More specifically, see at least: annotated figure 4 and claim 1) “…wherein each of said speakers 20 include a housing 70, a battery 74, a speaker unit 78, an end cap 76, and a housing back 80.”)

    PNG
    media_image1.png
    356
    632
    media_image1.png
    Greyscale

	Regarding claim 4, Cohen discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein said power source is one or more batteries mounted in a battery housing, and each of said batteries is rechargeable and removable.”  (See Cohen. More specifically, see at least: figure 4 and para. [0020] wherein, in one interpretation, the battery housing is shown to contain more than one battery and claim 5) “…wherein … one or more batteries mounted in a battery housing, …and said battery is rechargeable and removable.”)
	Regarding claim 5, Cohen discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein said battery housing includes two separate speakers on the ends of the housing, wherein said speakers are powered by a rechargeable battery mounted in said battery housing, and wherein a control panel is provided on said housing to control the operation of said speakers.”  (See Cohen. More specifically, see at least: annotated figure 9B and written description, paragraph [0047] --“FIGS. 9, 9A, 9B, and 9C show an alternative embodiment having a housing 380 for receiving rechargeable lithium battery 384 and a PCB board 386. In addition, this embodiment includes two end speakers 370 and 372 in the same housing 380, and the battery housing 385 is used to power both speakers. Also, the PCB board 386 is used to control the operation of the speakers 370 and 372.”  See also: claim 8) “…wherein said inflatable body has a wireless Bluetooth connection for connecting to an external smart device to provide sound to said speakers.”

    PNG
    media_image2.png
    258
    1023
    media_image2.png
    Greyscale

	Regarding claim 6, Cohen discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein said inflatable body has a wireless Bluetooth® connection for connecting to an external smart device to provide sound to said speakers.”  (See Cohen. More specifically, see at least: written description, paragraph [0047] --“the float 12 uses a wireless Bluetooth connection from an external smart device to provide sound to the speakers” and claim 8) “…wherein said inflatable body has a wireless Bluetooth connection for connecting to an external smart device to provide sound to said speakers.”)
	
	Regarding claim 9, Cohen discloses all the limitations of claim 7, as discussed above, and further discloses, “wherein each of said speaker units includes a speaker a housing having, a speaker (78), an outer speaker grill (72, see Fig. 4), an inner speaker grill (also a part of 72, see Fig. 4), an ABS battery shaft (70), and a battery (74).”   (See Cohen. More specifically, see at least: annotated figure 4, above, and claim 1) “…wherein each of said speakers 20 include a housing 70, a battery 74, a speaker unit 78, an end cap 76, and a housing back 80.”). Cohen fails to disclose a sub-woofer.  However, Examiner takes Official Notice that sub-woofers are well known within the art. It would have been obvious to one having ordinary skill in the art to add a subwoofer to the speaker unit of Cohen. The motivation would have been to provide deeper low notes (bass), thus enhancing the listening experience of a user.
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the Applicant submits that claim 1 has been amended to require: "wherein said power source is one or more batteries, or a solar source of power, wherein said power source is configured to provide power in a wireless connection." The support for wireless connection can be found in Paragraphs [0006] and [0056]. — Examiner disagrees.  As stated above, the examiner understands there may be a wireless connection, e.g. Bluetooth®, to the sound data source however, the applicant does not provide a description or illustration that sufficiently describes a wireless power source.  Figures 20 and 21 do not illustrate any means of wireless power transfer from the speaker device to the individual speakers.
	Regarding Applicant’s argument that the claimed invention discloses wireless speaker units, wherein each of said speaker units are connected through a wireless connection, which is not disclosed in the previously filed application US20180063613 to Cohen et al. — Examiner disagrees.  Cohen disclose a wireless connection using Bluetooth ® in at least Claim 8 of the publication.  
	Regarding Applicant’s argument that the claimed invention discloses that the power source is configured to provide power in a wireless connection. This is not disclosed in the previously filed application US20180063613 to Cohen et al. — Examiner disagrees.  As discussed above, Applicant does not have adequate support in the originally filed disclosure for “the power source is configured to provide power in a wireless connection”.  If, arguendo, battery or solar-powered were even considered as a power source configured to provide power in a wireless connection, Cohen would disclose such a connection. Cohen discloses the use of batteries and solar power in para. [0048].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619